                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

LAURA A. BONE, an individual;

                     Plaintiff,                                  8:19CV8

       vs.
                                                                  ORDER
MARRIOTT INTERNATIONAL, INC.,
Delaware corporation; and MARRIOTT
INTERNATIONAL ADMINISTRATIVE
SERVICES, INC., Delaware corporation;

                     Defendants.


      This matter comes before the Court on the parties’ Stipulation for Dismissal

(Filing No. 23) of this case with prejudice. The Court being advised in the premises finds

that such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear their own costs and attorneys’ fees.



      Dated this 10th day of March, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
